Citation Nr: 1446491	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left hand disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a rash of the upper body, chest, back, and arms.


WITNESSES AT HEARING ON APPEAL

The Veteran and K.J.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to May 1990 and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of service connection for a low back disorder and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's carpal tunnel syndrome of the left hand was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome of the left hand have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To this end, the Veteran has asserted that he injured his left hand during service when a 50-caliber weapon fell on his hand.  His service treatment records (STRs) confirm the injury occurred in January 2005, while the Veteran was stationed in Kuwait, and that he had residual tenderness and discomfort.  He testified that he was diagnosed with carpal tunnel syndrome while still in service, and told to receive treatment once he returned home from Kuwait.  He also reported experiencing continuous symptoms since service.  The Veteran is competent to report a continuity of symptomatology since his separation from service, and the Board finds him both competent and credible in this regard.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

During a December 2008 VA examination, the examiner noted that the Veteran had a normal X-ray and a benign examination.  However, the examiner noted that he did believe it is as likely as not that the Veteran's left hand pain was a result of dropping the gun on his hand in during his active military service.  To the extent the December 2008 VA examiner declined to diagnose a current left hand disability, the Board notes that the Veteran's recent VA treatment records confirm he has a diagnosis of carpal tunnel syndrome.  Therefore, as there is no evidence 

to the contrary, the evidence of record supports a finding of entitlement to service connection carpal tunnel syndrome of the left hand.


ORDER

Entitlement to service connection for carpal tunnel syndrome of the left hand is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has asserted he has a rash of the upper body, chest, back, and arms, and a low back disorder, due to his active military service.  He specifically reported that he first noticed the skin rash while in Iraq, and that he was told it was related to his immune system.  His STRs confirm he was treated for a skin rash during service, and the Veteran has stated he still has the rash.  He has also asserted that he has a low back disability due to wearing body armor and carrying heavy equipment.  He denied suffering a specific injury during service, but stated he first experienced muscle spasms during service.

Because the Veteran had service in Iraq and Kuwait, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.11, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

As previously noted, the Veteran's service records confirm he served in Kuwait and Iraq from March 2004 to March 2005.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a "Persian Gulf Veteran" is confirmed.  Moreover, his service and post-service treatment records reflect that during and after his period of active duty, he complained of a skin rash, and since then he has complained of a low back disability.  As the Veteran has not yet had VA examinations for these disabilities, and in light of his documented Gulf War service, it is unclear to the Board whether these conditions are directly related to his military service, or whether they may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness.  Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).

All available VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, dated since April 2011, and from the VAMC in Fayetteville, North Carolina, dated since February 2013.

2.  Thereafter, schedule the Veteran for an appropriate VA examinations concerning his complaints of a rash of the upper body, chest, back, and arms, and low back muscle spasms.  All indicated tests and studies are to be performed.  In conjunction with the examinations, the claims folder must be made available to the examiners for review.  A notation to the effect that this record review took place should be included in the reports.  Following a comprehensive examination, the examiners should:

a)  Note all symptoms and diagnoses associated with the Veteran's skin rash and low back.

b)  Opine whether any currently diagnosed skin rash at least as likely as not (50 percent or greater probability) had its clinical onset during active service, or is related to any in-service disease, event, or injury.  The examiner should specifically comment on the Veteran's in-service report of a rash in March 2005.

c)  Opine whether any currently diagnosed low back disability at least as likely as not (50 percent or greater probability) had its clinical onset during active service, or is related to any in-service disease, event, or injury.  The examiner should specifically comment on the Veteran's beliefs that his low back disability is related to wearing body armor and carrying heavy equipment, and on his credible reports of having experienced muscle spasms in his back during service.

d)  If a skin rash and/or a low back disability are not found to be due to a specific disease entity or clinically diagnosed condition, indicate whether the symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


